UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2013 Greenway Medical Technologies, Inc. (Exact name of registrant as specified in its charter) Commission File Number: 001-35413 Delaware 58-2412516 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 100 Greenway Boulevard Carrollton, GA 30117 (Address of principal executive offices, including zip code) (770) 836-3100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This amendment to the Current Report on Form 8−K filed by Greenway Medical Technologies, Inc. on April 29, 2013 (the “Original 8−K”) is being filed solely to correct a typographical error set forth in the press release furnished as Exhibit 99.1 to the Original 8-K. A corrected press release is furnished herewith as Exhibit 99.1. No other changes have been made to the Original 8−K. Item 2.02.Results of Operations and Financial Condition The following information is being furnished pursuant to Item 2.02 of Form 8-K. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. On April 29, 2013, Greenway Medical Technologies, Inc. issued a press release announcing certain preliminary financial information for the quarter ended March 31, 2013 as well as updated guidance for its 2013 fiscal year, a copy of which is furnished herewith as Exhibit 99.1. Item 7.01Regulation FD Disclosure. The following information is being furnished pursuant to Item 7.01 of Form 8-K. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. The information contained in Item 2.02 of this Current Report on Form 8-K is incorporated herein by reference to this Item 7.01. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed herewith. Exhibit No. Description Press Release dated April 29, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Greenway Medical Technologies, Inc. Date:April 30, 2013 By: /s/William G. Esslinger, Jr. William G. Esslinger, Jr. Vice President, General Counsel and Secretary
